DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2.	Applicant’s election without traverse of claims 6-18 in the reply filed on 8/23/2021 is acknowledged.
3.	Claims 1-5 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/2021.
Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on 12/28/2018 and 6/26/2019 have been considered by the examiner. 
Claim Objections
5.	Claim 16 is objected to because of the following informalities:  Claim 16 recites “the first intake port includes n opening”.  It should read as “the first intake port includes an opening”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
9.	Claim 10 recites the limitation "the flow of air from said outlet orifice or throat" in the last line.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “a flow of air from said outlet orifice or throat”.  
10.	Claim 14 recites the limitation "the nozzle insert member" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Thus, it should read as “a nozzle insert member”.  
11.	Claims 15-16 and 18 recite the limitation "the open slot".  There is insufficient antecedent basis for this limitation in these claims.  The limitation “an open slot” was introduced in claim 11, however, neither of these claims depend upon claim 11.  These claims depend upon claim 14 which depend upon claim 10.  Thus, this limitation in these claims should read as “an open slot” or claim 14 should depend upon claim 11.   
12.	Claim 16 recites “wherein the first intake port includes an opening that is generally symmetrically shaped to the second intake port and are generally aligned relative to one another,” which is unclear.  Is the claim referring to the first intake port or the opening of the first intake port relative to the second intake port or an opening of the second intake port?  How does the opening of the first intake port correspond to the second intake port?  For examination purposes, it will be interpreted as corresponding to an opening of the second intake port.  Thus, the claim will read as “wherein the first intake port includes an opening that is generally symmetrically shaped to an opening of the second intake port wherein both openings are generally aligned relative to one another, an aligned adjacent to the open slot”. 
13.	Due to the dependency from claim 10, claims 11-13 and 17 are also rejected under 112 paragraph b.  
Claim Rejections - 35 USC § 102
14.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


15.	Claims 6-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gopalan et al. (PG Pub U.S 2014/0299672).
16.	Regarding claim 6, Gopalan teaches an air nozzle assembly (abstract, 10 in figs 1-2) comprising: an air dry nozzle assembly body (entire body of 10) that defines an interior lumen (para 0032) that includes an inlet (inlet with airflow 16 from source; figs 1-3) in communication with a channel (entry 42 reads on channel; figs 1-2; para 0035) and an outlet throat (14) (para 0032-0036); at least one distally projecting member (78) that includes an intake port (50) configured to draw in a first flow of entrained ambient air (para 0037-0038); wherein said air dry nozzle assembly is configured to generate a fan-shaped stream of air (implicitly taught based on angle of the outlet para 0039-0040 and from shape of outlet airflow 300, fig 7, para 0052-0053) from a supplied airflow to the inlet (16) (para 0032 and 0034) combined with that at least first flow of entrained ambient air through the at least one intake port (para 0038).
17.	Regarding claim 7, Gopalan teaches wherein said air dry nozzle assembly body includes a first nozzle member (front wall 64) and a second nozzle member (rear wall 66) wherein the first nozzle member is abutted to the second nozzle member to define said interior lumen (fig 1, para 0036, abutted by side walls).
18.	Regarding claim 8, Gopalan teaches wherein said first nozzle member is symmetrical with the second nozzle member (para 0036, as shown in fig 1).

20.	Regarding claim 10, Gopalan teaches further comprising a first distally projecting member (78) that includes a first intake port (50) configured to draw in said first flow of entrained ambient air (para 0037-0038) and a second distally projecting member (80) that includes a second intake port (52) configured to draw in a second flow of entrained ambient air (para 0037-0038); wherein the first and second flows of entrained ambient air are configured to combine with the flow of air from said outlet throat (para 0037-0038) to generate said fan-shaped stream of air (para 0037-0040 and from shape of outlet airflow 300 as shown in fig 7, para 0052-0053).  
21.	Regarding claim 11, Gopalan teaches wherein said outlet throat (14) includes an end exit with an open slot (para 0034-0035; converging area where 12 and 14 in fig 2 meet along stream 46 reads on end exit with open slot, outlined by Ws/Wp) that is shaped to assist with accelerating inlet airflow from the open slot (para 0034-0038) to be combined with the first and second flows of entrained ambient air from said first and second intake ports of said first and second distally projecting members (para 0037-0038).
22.	Regarding claim 12, Gopalan teaches wherein said end exit includes a rectangular shape (para 0034-0035, 0039-0040, 0042-0047; and as shown by outline of Ws/Wp in fig 2 being rectangular).
23.	Regarding claim 13, Gopalan teaches wherein said first and second distally projecting members are generally symmetrical to one another (para 0040 and 0049; as shown by figs 2 and 5).
24.	Regarding claim 14, Gopalan teaches wherein the outlet throat includes a first platform surface (60) and a second platform surface (62) that distally extend from and are aligned with the channel (para 0036, 0038, and 0040; as shown from figs 1-2) wherein the first platform surface is spaced from the second platform surface (as shown from figs 1-2) and extend 
25.	Regarding claim 15, Gopalan teaches wherein the first platform surface (60) and the second platform surface (62) form a generally v-shaped configuration (para 0036, 0038, and 0040; as shown in figs 1-2 by diverging surfaces 60 and 62 and the angle which is V-shaped) and are aligned with the open slot (para 0036, 0038, and 0040; converging area where 12 and 14 in fig 2 meet along stream 46 reads on end exit with open slot which is aligned with surfaces 60 and 62, as shown in fig 2) and wherein the first and second platform surfaces (60,62) are radially spaced from the first and second inlet ports (50,52) (as shown in fig 2). 
26.	Regarding claim 16, Gopalan teaches wherein the first intake port (50) includes an opening (74) that is generally symmetrically shaped to an opening (76) of the second intake port (52) (para 0037-0038, as shown in fig 2) and are generally aligned relative to one another and aligned adjacent to the open slot (as shown in fig 2).
27.	Regarding claim 17, Gopalan teaches wherein the first and second intake ports (50, 52) are distally aligned with and adjacent to the first and second platform surfaces (60, 62) respectively (para 0036-0037; as shown in figs 1-2). 
Claim Rejections - 35 USC § 103
28.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

29.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
31.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Gopalan et al. (PG Pub U.S 2014/0299672).
32.	Regarding claim 18, Gopalan teaches wherein the first and second intake ports have an elongated shape (para 0037 and 0044, rectangular boxes reads on elongated shape) but is silent with respect to them being greater than the size of the open slot.  However, the size of the intake ports and slot is a result effective variable.  Gopalan teaches that the size (dimensions) of the open slot (defined by Ws/Wp) impacts the air flow pattern (para 0039-0040).  Without evidence of unexpected results, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the appropriate size of the first and second intake ports in order to achieve a desired flow pattern.  Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to optimize the size of the first and second intake ports such that they are greater than the size of the open slot in order to achieve desired air flow pattern.  See MPEP 2144.05 II. 
Conclusion
33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714                                                                                                                                                                                                        
/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714